Citation Nr: 1015823	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1969 to 
August 1972 and from December 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction has since been transferred 
to the RO in Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in September 
2009.  Because the benefit sought remained denied, the claim 
has been returned to the Board.
 

FINDING OF FACT

The evidence of record reflects that the Veteran's PTSD 
symptomatology has caused occupational and social impairment 
with reduced reliability and productivity; however, the 
evidence does not reflect that the symptoms have caused 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Board notes that the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, as reflected in the 
instant case by a letter issued in May 2007, additional 
notice is not required under 38 U.S.C.A. § 5103.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA and private treatment 
records have been obtained; he was afforded two examinations 
for VA purposes during the pendency of the instant claim; and 
he testified at a hearing before the undersigned Veterans Law 
Judge.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Increased Rating

The Veteran contends that the current severity of his PTSD 
entitles him to disability rating in excess of 30 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 30 percent rating 
is assigned when PTSD causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only  highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  Id.

A June 2006 VA treatment record reflects that the Veteran 
sought treatment for his panic attacks, and on mental status 
examination, the Veteran was friendly and cooperative and 
demonstrated a normal affect, mood, and speech, with no 
evidence of psychosis or suicidal or homicidal ideations.  A 
July 2006 VA treatment record reflects the Veteran's reported 
that his nightmares had decreased in frequency; that he was 
experiencing anger but was able to maintain control when 
angry; and that he had thoughts of harming others without 
active intent or plan.  The Veteran also reported 
experiencing depression on a daily basis but denied any 
suicidal ideation.  A September 2006 VA treatment record 
reflects that the Veteran reported increased sleep 
disturbances and nightmares during a recent extended visit to 
help some out-of-state friends, but that his sleep had 
improved and his nightmares had ceased since his return home.  
The Veteran also reported experiencing some anger towards his 
daughter and yelling at her, but reported he did not become 
physically aggressive, and that he continues to experience 
depression but not suicidal ideation.

A January 2007 VA treatment record reflects the Veteran's 
report of having a good relationship with his daughter and 
has managed, with some exceptions, not to lose control when 
becoming angry.  The Veteran also reported difficulty 
sleeping and experiencing frequent nightmares, and he 
reported significant depression without suicidal or ideation.  
A February 2007 VA treatment record reflects the Veteran's 
report of transient spatial disorientation of approximately a 
one-second duration and experiencing a flashing in his eyes 
at night that ceases when he awakes.  Additionally, the 
Veteran reported difficulty sleeping and controlling his 
anger, but denied experiencing depression.

An April 2007 VA treatment record reflects that the Veteran 
appeared to be in good spirits, with an improved mood 
attributed to his new charge of caring for his 20-month-old 
grandson while his daughter is working.   The Veteran also 
reported improved sleep with only occasional nightmares, 
improved anger control, and decreased depression with no 
suicidal ideation.   A June 2007 VA treatment record reflects 
the Veteran's report of being "fired" from his position as 
his grandson's caretaker after his daughter observed him 
cursing at his grandson.  The Veteran also reported poor 
sleep, with occasional Vietnam-related nightmares, as well as 
periods of depression but no suicidal or homicidal ideations.  
A September 2007 VA treatment record reflects that the 
Veteran's appearance was assessed as neat and clean, his mood 
and effect as anxious, and his demeanor as alert and calm.  
The treating medical professional noted no evidence of 
psychosis, and the Veteran reported that he was not 
experiencing any suicidal or homicidal ideations.

The Veteran underwent a VA PTSD examination in September 
2007, during which the Veteran reported experiencing 
irritability, periods of depression, intrusive thoughts of 
his service-related experiences, and sleep disturbances, 
namely Vietnam-related nightmares.  A mental status 
examination revealed that the Veteran was appropriately 
dressed and groomed; his speech was clear and discernable 
with no notable problems assessed during the language portion 
of the examination; he exhibited good eye contact; his 
thought organization was assessed as intact with no evidence 
of abnormal mental trends including delusions or 
hallucinations; and he reported no suicidal or homicidal 
ideations.  The Veteran was oriented to year, month, day, and 
place, but not to date, and had no difficulty with immediate 
recall but evidenced some difficulty on delayed recall.  The 
examiner also noted that the Veteran obtained a score of 27 
of 30 on a Folstein mini-mental status examination (a 
screening for cognitive impairment), noting that a score of 
23 or less suggested a need for further assessment.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.  

A November 2007 VA treatment record reflects that the Veteran 
had a clean and neat appearance and was alert and oriented.  
The Veteran reported experiencing weekly panic attacks, and 
his affect was noted to be anxious and tearful at times when 
recounting his Vietnam experiences.   The Veteran reported 
losing his temper frequently, although he had no plans to 
harm anyone, and he reported suicidal ideation with no active 
intent.  A December 2007 VA treatment record reflects that 
the Veteran reported social isolation, only leaving his home 
for medical appointments.  A mental status examination 
revealed the Veteran to be alert, oriented, friendly, and 
cooperative, with no evidence of psychosis or suicidal or 
homicidal ideations, but with an anxious mood and effect. 

A July 2008 VA treatment record reflects that the Veteran 
reported experiencing increased stress, anxiety, and 
depression, and expressed concern that his health had 
recently deteriorated due to a chemical that his neighbor 
sprayed on his yard. The physician noted that the Veteran's 
affect was depressed and tearful at times, but that he 
reported no suicidal ideation.  

An August 2008 VA treatment record reflects that the 
Veteran's depression and suicide risk screening were 
positive, but the Veteran clarified that he was not in fact 
suicidal and "had too much to live for."  The Veteran also 
reported experiencing anger when his neighbor killed his 
bamboo plants, which served as a privacy screen, by spraying 
a chemical on them, and that he was angered by the 30 percent 
disability evaluation assigned for his service-connected PTSD 
symptoms.  The evaluating physician asked the Veteran if he 
had framed his answers to the above referenced screening 
questions in an attempt to provide a basis for an increased 
PTSD rating, and he denied doing so.  The Veteran then 
recanted his previous screening responses and provided new, 
more accurate, responses, including clarification that he 
only experiences depression "half the time"; that he had 
experienced decreased energy only in the last 60 days due to 
his medical, not  psychiatric, problems; that his previously 
reported inability to focus was do to multi-tasking, such as 
trying to watch television and use the internet 
simultaneously; that he did not move or speak slowly (so much 
that others notice), as previously reported, but was easily 
startled; and that he was not suicidal but simply had become 
quite upset over this incident with his neighbor.  
Furthermore, the Veteran clarified that his previously 
reported 1972 suicide attempt was not truly a suicide attempt 
but rather an accidental drug overdose.  

A September 2008 VA treatment record reflects the Veteran's 
report of an improved mood after moving away from the 
neighbor who had upset him by spraying chemicals in his yard 
and that he was successfully taking the prescription 
antidepressant and antipsychotic medication Abilify.  The 
Veteran became tearful during the treatment session when 
recounting how his grandson reminded him of a Vietnamese boy 
whose death he witnessed, and he reported that his paranoid 
delusions of seeing Vietnamese coming out of the woods had 
ceased.  The treating medical professional noted that the 
Veteran was trembling during the session and that she had 
observed the Veteran's trembling during other treatment 
sessions.	

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2009, during which the Veteran 
reported that his PTSD symptoms had increased in severity and 
that VA treatment records erroneously stated that he does not 
have any homicidal ideations, as he currently has a list of 
five people he would like to kill.  (Although he clarified 
that he was waiting to act on his ideations, stating he might 
engage in a "killing spree" if he were ever diagnosed with 
a terminal illness.)  The Veteran also reported that he does 
not socialize, has been divorced for 17 or 18 years, and does 
not "get along" with his children or anyone else.  The 
Veteran also reported that he had been unemployed since 1999 
due to his physical disabilities.

Based on the Veteran's reports that his PTSD had increased in 
severity since the time of his last VA examination, the 
Veteran was afforded a second VA PTSD examination in November 
2009.  During the examination, the Veteran reported continued 
Vietnam-related nightmares and occasional angry outbursts, 
including two incidents when he argued with his daughter and 
grabbed her by her throat.  The Veteran also reported 
periodic depression and occasional suicidal or homicidal 
ideations, but with no active intent.  The Veteran also 
reported having little contact with his family, with 
occasional contact with his daughter, sister, and half-
brother, and that he ceased working in December 1999 due to a 
back disability and kidney stones.  (The Veteran also 
reported being fired from that position due to falsification 
of some records.)  The Veteran reported that he had divorced 
his wife in 1991 and that he has no current romantic 
relationships.  On mental status examination, the Veteran had 
clear and discernable speech, with no problems evident on the 
language portion of the examination; good eye contact; 
logical, coherent, and goal directed thought processes, with 
no abnormal mental trends including delusions or 
hallucinations; appropriate mood and affect; and exhibited 
some signs of depression related to his health problems 
towards the end of the examination.  The examiner further 
noted that the Veteran obtained a score of 29 of 30 on the 
Flostein mini-mental status examiner, with a score of 23 or 
less signaling possible cognitive impairment requiring 
further evaluation.  The examiner also noted that the Veteran 
was oriented to date, year, month, and place, and exhibited 
no difficulty with immediate recall and some difficulty with 
delayed recall.  The examiner noted that the Veteran reported 
occasional fleeting homicidal or suicidal thoughts, but with 
no specific plans or intentions to act on these thoughts, and 
the examiner assigned a GAF score of 55 to 60.

After reviewing the evidence of record, the Board concludes 
that the Veteran's current disability picture is more 
appropriately represented by a 50 percent disability rating, 
as the Veteran's PTSD symptomatology causes occupational and 
social impairment with reduced reliability and productivity.  
Specifically, the Veteran's VA treatment records reflect that 
he has sought treatment for panic attacks, which he has 
reported occur weekly.  Additionally, the Veteran has 
demonstrated impairment with delayed recall at his VA 
examinations, and his affect has frequently been described as 
depressed.  The Veteran has also reported significant 
difficulty with interpersonal relationships, including a 
divorce from his first wife and an inability and disinterest 
in forming another romantic relationship; a tumultuous 
relationship with his daughter and grandson; and reportedly 
only occasional contact with two of his other extended family 
members and no contact with many other family members.  The 
Veteran also reports social isolation, reluctance to leave 
his home, and no reported hobbies or interests, as he 
primarily occupies his time by watching television.  
Accordingly, given the Veteran's reported PTSD 
symptomatology, coupled with objective evidence of some 
memory impairment and documented assessments of a depressed 
affect, the Board concludes that a 50 percent rating should 
be assigned.

However, the Board finds that the Veteran's PTSD 
symptomatology is not productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  While 
the Veteran has occasionally reported (and at other times 
affirmatively denied) experiencing suicidal or homicidal 
ideations without active intent, as well as difficulty with 
interpersonal relationships, the objective medical evidence 
of record, including the many mental status examinations 
conducted during the instant rating period, fail to reveal a 
basis for awarding a disability evaluation in excess of 50 
percent.  The Veteran has not demonstrated any impairment in 
speech, nor has he been assessed as being in a near-state of 
continuous panic or depression affecting his ability to 
function independently.  Rather, the Veteran has reported 
only periodic depression, and he is noted to function 
independently, as he is living by himself and has been 
assessed as competent to handle his financial affairs.  The 
Veteran has also not demonstrated any neglect of his personal 
appearance or hygiene, as treatment records and examination 
reports note no deficiencies in those areas.  Moreover, while 
the Veteran once reported experiencing transient spatial 
disorientation of approximately a one-second duration, no 
subsequent spatial disorientation has been observed or 
reported, and the Veteran's mental status examinations 
largely note the Veteran as oriented to person, place, and 
time.  Furthermore, the Board finds that the Veteran's GAF 
scores of record, 55 and 55-60, are reflective of moderate, 
not severe, symptoms, and therefore do not serve as a basis 
for supporting a 70 percent disability rating.

The Board notes its consideration of the lay evidence of 
record when promulgating this decision, including the 
Veteran's hearing testimony and reported PTSD symptomatology.  
Indeed, the Veteran's reported PTSD symptomatology serves, in 
large part, as the basis for awarding the Veteran's instant 
increased rating.  However, the objective medical evidence, 
including VA examiners' assessments of the severity of the 
Veteran's PTSD symptomatology, fails to support a basis for 
awarding a disability evaluation in excess of 50 percent.  

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
PTSD reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  The Veteran has not been 
employed during the instant rating period, and he has not 
reported, nor does the record reflect, any hospitalizations 
related to his PTSD.  Accordingly, the Board concludes that 
the Veteran's PTSD has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board also acknowledges its consideration of the 
Veteran's reported current unemployment, although the Veteran 
has not specifically claimed entitlement to a total 
disability due to individual unemployability (TDIU) as a 
result of his service-connected PTSD.  As discussed supra, 
the Veteran has reported that he ceased working in December 
1999, either due to his back disability and kidney stones or 
because he was terminated for falsification of documents.  
Nevertheless, to the extent a TDIU claim is implicitly 
raised, as discussed above, the Veteran has not reported nor 
does the evidence reflect that his PTSD renders him 
unemployable.  Thus, a clear preponderance of the evidence of 
record is against a finding that the Veteran is precluded 
from gainful employment due solely to this service-connected 
disability.  Accordingly, entitlement to a TDIU is not 
warranted.  







(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 50 percent for service-connected PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


